Case 6:20-mj-01873-EJK Document 1 Filed 12/08/20 Page 1 of 13 PageID 1




                                                   -1873
Case 6:20-mj-01873-EJK Document 1 Filed 12/08/20 Page 2 of 13 PageID 2




                                                              1873
Case 6:20-mj-01873-EJK Document 1 Filed 12/08/20 Page 3 of 13 PageID 3
Case 6:20-mj-01873-EJK Document 1 Filed 12/08/20 Page 4 of 13 PageID 4
Case 6:20-mj-01873-EJK Document 1 Filed 12/08/20 Page 5 of 13 PageID 5
Case 6:20-mj-01873-EJK Document 1 Filed 12/08/20 Page 6 of 13 PageID 6
Case 6:20-mj-01873-EJK Document 1 Filed 12/08/20 Page 7 of 13 PageID 7
Case 6:20-mj-01873-EJK Document 1 Filed 12/08/20 Page 8 of 13 PageID 8
Case 6:20-mj-01873-EJK Document 1 Filed 12/08/20 Page 9 of 13 PageID 9
Case 6:20-mj-01873-EJK Document 1 Filed 12/08/20 Page 10 of 13 PageID 10
Case 6:20-mj-01873-EJK Document 1 Filed 12/08/20 Page 11 of 13 PageID 11
Case 6:20-mj-01873-EJK Document 1 Filed 12/08/20 Page 12 of 13 PageID 12
Case 6:20-mj-01873-EJK Document 1 Filed 12/08/20 Page 13 of 13 PageID 13
